Citation Nr: 0212537	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asbestosis.

(The issue of entitlement to service connection for 
asbestosis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied a request to 
reopen a claim of entitlement to service connection for 
asbestosis.  The veteran disagreed with that decision in 
November 1999.  Subsequently, the RO reopened the claim and 
denied the claim of entitlement to service connection for 
asbestosis by a rating decision issued in mid-June 2000.  The 
veteran disagreed with that rating decision in mid-June 2001, 
and after issuance of a statement of the case (SOC) in August 
2001, submitted a timely substantive appeal in September 
2001. 

The veteran requested a hearing before the Board, and the 
requested hearing was conducted before the undersigned Board 
member in May 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for asbestosis pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in October 1996 
denied service connection for asbestosis. 

2.  The evidence associated with the record since the October 
1996 rating decision, including an October 1999 medical 
statement which appears to indicate that the veteran has 
asbestosis, constitutes new and material evidence because it 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An RO rating decision in October 1996, which denied 
entitlement to service connection for asbestosis, is final.  
38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence having been submitted since the 
October 1996 rating decision, the veteran's claim of service 
connection for asbestosis is reopened.  38 C.F.R. § 3.156(a) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1996 rating decision, the RO denied a claim of 
entitlement to service connection for asbestosis as the 
result of exposure to asbestos, on the basis that there was 
no evidence of a medical diagnosis of asbestosis.  The 
veteran did not file an appeal to the October 1996 rating 
decision, and that decision became final.  38 U.S.C.A. § 7105 
(West 1991).  38 U.S.C.A. § 5108 provides that, to reopen a 
claim which has been denied, new and material evidence must 
be presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law, effective in November 2000, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, the provision of the VCAA codified at 38 U.S.C.A. 
§ 5103A specifies, with respect to disallowed claims, that 
the duty to assist "shall not" be construed to require 
reopening of a claim that has been disallowed except when new 
and material evidence has been presented or secured, as 
described in 38 U.S.C.A. § 5108.  Additionally, the Board 
notes that amended regulations implementing the VCAA have 
been promulgated.  However, although the amended regulations 
include a change in the definition of new and material 
evidence, the changes are effective only to requests to 
reopen a claim which are submitted on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 
VAOPGCPREC 03-01. 001.  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence associated with the claims file since October 
1996 includes the report of a VA examination conducted in 
April 2000, VA outpatient treatment records for the period 
from August 1999 to July 2001, private clinical records for 
the period from August 1991 to April 1999, the veteran's own 
statements, and the veteran's testimony at a hearing before 
the Board conducted in May 2002.

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Of particular 
relevance is an October 1999 VA statement from a staff 
physician which indicates that a previous VA examination 
documented extensive asbestos exposure, and that "[t]ogether 
with asbestosis" the veteran has asthma.  This clinical 
record appears to indicate that the veteran has a medical 
diagnosis of asbestosis.  Although the wording of the 
statement is somewhat vague, and subject to interpretation, 
this statement is sufficient to constitute new and material 
evidence.

Once a determination is made that new and material evidence 
has been submitted, the claim must be reopened, even if, as 
in this case, the new and material evidence is not of 
sufficient weight to allow a decision on the claim.  
Additionally, the reopened claim must now be reviewed under 
the amended statutory provisions enacted as part of the VCAA.  
Further development of the reopened claim is required prior 
to an adjudication of the reopened claim on the merits.  As 
noted in the Introduction to this decision, the adjudication 
on the merits of the reopened claim will be the subject of a 
later decision. 


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
asbestosis is granted; the appeal is granted to this extent 
only.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

